Citation Nr: 0211306	
Decision Date: 09/04/02    Archive Date: 09/09/02

DOCKET NO.  96-46 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to January 
1971.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  That rating decision determined that 
new and material evidence had not been submitted to reopen a 
previously denied claim for service connection for 
schizophrenia.

In August 2000, the Board reopened the claim and remanded it 
for additional development.  Subsequently, the RO has denied 
the claim on the merits.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The evidence of record supports a finding that the 
veteran's schizophrenia had its onset during his period of 
service.


CONCLUSION OF LAW

Schizophrenia was incurred in service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.102, 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The file shows satisfactory compliance with the notice and 
duty to assist provisions of the Veterans Claims Assistance 
Act of 2000 and related VA regulation.  38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159). 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1110 (West 1991).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2001).  Service connection for a psychosis may be 
established if it is shown to be present in service or 
manifest to a degree of 10 percent or more within one year 
from the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (2001).

The veteran's service medical records show no complaints, 
findings, treatment or diagnoses related to any psychiatric 
disorder.  His December 1970 separation examination shows 
that his psychiatric evaluation were normal.  A January 1975 
VA discharge summary first showed a diagnosis of paranoid-
type schizophrenia.

A February 1979 social worker report indicates that the onset 
of the veteran's schizophrenia may have begun insidiously in 
1969 when he and his first wife divorced.  Statements from 
the veteran's mother, wife, brother, and a friend, noted that 
the veteran had difficulty working and in personal 
relationships, between the time of his discharge in 1971 and 
1974, when the family was finally able to convince him to 
seek treatment.

The veteran reported that he was given a General Court-
Martial during the winter of 1970, shortly before his 
discharge.  He was not given a psychological evaluation at 
the time and was only reprimanded, but he believed that he 
was given an early discharge because of his behavior at the 
time.  He testified that he was originally discharged with a 
general discharge under honorable conditions but had his 
discharge upgraded to honorable in 1981.  After his 
discharge, he lived with his mother and also with his sister 
and brother-in-law.  At that time, he did not know how old he 
was, and his family realized something was wrong.  He 
realized that he had a problem in the first part of 1972 but 
did not seek treatment until his VA hospitalization in 
December 1974.  His representative argued that, although the 
veteran did not seek treatment until December 1974, he was 
diagnosed with "full- blown" schizophrenia at the time and 
that his schizophrenia had developed prior to that date.

A June 1981 Naval Discharge Review Board decision shows that 
the veteran's discharge was upgraded to honorable because he 
was not assigned performance marks for two periods during 
service, which was found to be inequitable to him.  A copy of 
a Court Memorandum reflecting the veteran's February 1970 
Summary Court-Martial indicates that he was sentenced for 
assault with intent to produce grievous bodily harm.

A VA psychiatric examination was conducted in January 2001, 
pursuant to the Board's remand.  The examiner reviewed the 
entire claims folder and interviewed the veteran.  He 
determined that the veteran had paranoid schizophrenia that 
had first been diagnosed in 1974.  In reference to the 1979 
social worker's notation of insidious onset of schizophrenia, 
the examiner opined that it was "highly likely that [the 
veteran]'s military experiences contributed to his present 
illness of paranoid schizophrenia."  The examiner stated in 
conclusion that the veteran's "condition was more than 
likely impacted by his military experiences, although the 
onset was insidious, he was diagnosed eventually in 1974 as 
being paranoid schizophrenic."

Although a psychiatric disorder was not documented during 
service or within the first postservice year, both a VA 
social worker in 1979 and the VA psychiatrist in 2001 have 
offered their opinions that the veteran's schizophrenia had 
an insidious onset that most likely began during his period 
of service.

In view of the foregoing, the Board finds that the evidence 
for and against the conclusion that the veteran's current 
paranoid schizophrenia began during service, or was 
manifested to a degree of 10 percent or more within one year 
from the date of separation from service, is at the very 
least in relative equipoise.  Resolving reasonable doubt in 
the veteran's favor, the Board concludes that the veteran is 
entitled to service connection for schizophrenia.  38 C.F.R. 
§ 3.102 (2001).


ORDER

Service connection for schizophrenia is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

